Citation Nr: 0723391	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and generalized anxiety.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from October 1983 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The veteran and his spouse were afforded a Video Conference 
Hearing before the undersigned Veterans Law Judge in July 
2006.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran has large hemorrhoids with a history of an anal 
fissure and persistent bleeding.  







CONCLUSION OF LAW

The criteria for a scheduler rating of 20 percent for 
hemorrhoids, but no more than 20 percent, have been met.  38 
U.S.C.A. §§ 1155, 55103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.114, Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim 
for a rating in excess of 10 percent for hemorrhoids, and has 
fully disclosed the government's duties to assist him.  In a 
March 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(Court of Appeals for Veterans Claims), the burden shifts to 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the veteran's 
claim for an increase is granted to 20 percent; which is the 
maximum schedular rating for hemorrhoids (see 38 C.F.R. 
§ 4.114, Diagnostic Code 7336) and a referral for 
consideration of an extraschedular rating is not warranted, 
mooting the need for notice of a higher rating or effective 
date.  The veteran was furnished an appropriate statement of 
the case, which included the applicable rating criteria, and, 
as noted above, the VCAA letter that he received included 
notice of what information or evidence was necessary to 
substantiate his claim for a higher initial rating.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Under these circumstances, any prejudice 
raised by the failure to provide notice of the Dingess 
requirements is rebutted.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and a comprehensive examination to evaluate the 
disability at issue has been conducted.  The examination 
revealed findings that are adequate for rating purposes.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  It is again 
pertinent to point out that the instant Board decision grants 
the maximum scheduler evaluation of 20 percent for 
hemorrhoids.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran contends that his service-connected hemorrhoids 
are more disabling than currently evaluated.  He asserts that 
the manifestations of this disease are consistent with a 20 
percent evaluation.  The Board agrees.  

Under applicable regulatory criteria, hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures, warrant a 20 percent rating.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

The veteran was afforded a rectal examination in June 2004, 
which showed two large external hemorrhoids that were not 
thrombotic and no evidence of fissure.  The examiner, 
however, stated that the veteran had undergone a 
hemorrhoidectomy in 2002.  He also underwent treatment for an 
anal fissure at that time.  The veteran's VA treatment 
records substantiate a diagnosis of an anal fissure and 
recommendation for hemorrhoid surgery in 2002.     

The veteran and his spouse offered testimony in a July 2006 
Video Conference Hearing, stating that the veteran 
experiences continual bleeding due to his hemorrhoids.  The 
veteran reported that he requires the use of padding so that 
he does not ruin his clothes or undergarments.  The veteran's 
spouse stated that while sleeping, it is often necessary for 
a towel or other absorbent material to be placed on the 
mattress to prevent staining of sheets due to blood.  The 
Board notes that lay persons are capable of reporting 
symptoms which are ascertainable by the senses, and the 
reports of bleeding are not contested.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Despite the fact that bleeding was not evident on the day of 
the veteran's June 2004 VA examination, it is clear that 
bleeding is persistent, noticeable, and requires constant 
attention in the form of absorbent materials.  This 
persistent bleeding, in addition to VA clinical reports of 
2002, which show a diagnosis of an anal fissure, indicates 
that an increase in the veteran's disability evaluation to 20 
percent is warranted under 38 C.F.R. § 4.114, Diagnostic Code 
7336.  This 20 percent evaluation is the maximum rating 
allowed by the applicable scheduler rating criteria.  Id.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hemorrhoids, which 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to a 20 percent rating for hemorrhoids, but no 
more than 20 percent is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

The veteran contends that he is entitled to service 
connection for a psychiatric condition, to include 
depression, based on either direct or secondary service 
connection.  He alleges that his work at the Pentagon prior 
to his retirement from active service in 1998 was 
significantly stressful and a cause of his depression.  He 
also asserts that his service-connected disabilities are 
substantial, and that dealing with the pain and limitations 
of these disorders has caused him to develop depression.  

At present, the veteran's service-connected disabilities and 
their ratings are as follows: post-traumatic headaches, rated 
50 percent; degenerative joint disease of the lumbosacral 
spine (with radiculopathy), rated 30 percent; residuals of a 
left tibia/fibula fracture, rated 20 percent; degenerative 
joint disease of the cervical spine (with radiculopathy), 
rated 20 percent; degenerative joint disease of the left 
knee, rated 10 percent; degenerative joint disease of the 
right knee, rated 10 percent; residuals of Morton's neuroma 
(removal), rated 10 percent; benign hypertrophic prostate, 
rated 10 percent; seborrheric dermatitis, rated 10 percent; 
right ulnar paresthesia, rated 10 percent; residuals of a 
left wrist fracture, rated 10 percent; and several other skin 
disorders, each rated zero percent.  Additionally, as the 
result of this Board decision, the veteran is entitled to a 
20 percent rating for his service-connected hemorrhoids.  

The record contains several reports of mental health 
assessments, which include diagnoses of depression and a 
generalized, unspecified anxiety disorder.  Lay statements 
have been submitted from the veteran's spouse and former 
supervisor which serve to illustrate a noticeable change in 
behavior in following the veteran's Pentagon assignment and 
in his post-service life as a result of service-connected 
disabilities.  The veteran has stated that he wishes to work 
as a contracting officer (as he did in the military) but 
feels that the pressure of such work is too overwhelming 
given his symptoms of depression.  

There is currently no comprehensive VA psychiatric 
examination of record addressing a potential relationship 
between the veteran's current psychiatric problems and his 
service or his multiple service-connected disabilities.  In 
the RO's denial of the claim, the fact that the veteran had 
normal psychiatric findings in his separation examination, 
coupled with a clinical assessment that the veteran's 
condition was related to "life" issues, was determined to 
be probative evidence that weighed against the claim.  
However, the veteran has put forth lay evidence that he felt 
depressed during his Pentagon service and that his service-
connected disabilities have worsened his depression.  The 
Board notes that the veteran is not competent to diagnose 
himself with depression, but he is competent to report 
feeling depressed or "blue" in response to certain events.  
Layno, supra; Espiritu, supra.  Given this history, the fact 
that he is service-connected for numerous diseases and 
residuals of injuries, and the absence of a competent opinion 
that addresses any of the direct and secondary service 
connection questions raised, a comprehensive VA psychiatric 
examination is warranted to determine the etiology and 
approximate onset date of any mental disorder that is 
currently present.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).       

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

Notice must include an amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation. 

2.  Schedule the veteran for a VA 
psychiatric examination for the purposes 
of determining the etiology and 
approximate onset date of any psychiatric 
disorder that may be present, to include 
depression and an anxiety disorder.  
Following a review of the relevant medical 
and psychiatric evidence in the claims 
file, the mental status examination and 
any tests that are deemed necessary, the 
psychiatrist is asked to provide an 
opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any psychiatric disorder that is 
currently present, to include 
depression and an anxiety disorder, 
began during service, is linked to 
some incident of active duty, or was 
caused or aggravated by any or all 
of the veteran's service-connected 
disabilities.  

(Service connection is currently in 
effect for post-traumatic headaches, 
rated 50 percent; degenerative joint 
disease of the lumbosacral spine 
(with radiculopathy), rated 30 
percent; residuals of a left 
tibia/fibula fracture, rated 20 
percent; degenerative joint disease 
of the cervical spine (with 
radiculopathy), rated 20 percent; 
hemorrhoids, rated 20 percent; 
degenerative joint disease of the 
left knee, rated 10 percent; 
degenerative joint disease of the 
right knee, rated 10 percent; 
residuals of Morton's neuroma 
(removal), rated 10 percent; benign 
hypertrophic prostate, rated 10 
percent; seborrheric dermatitis, 
rated 10 percent; right ulnar 
paresthesia, rated 10 percent; 
residuals of a left wrist fracture, 
rated 10 percent; and several other 
skin disorders, each rated zero 
percent.) 

The psychiatrist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship or 
aggravation; less likely weighs 
against the claim.  

The psychiatrist is requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  
.
The psychiatrist is also requested 
to provide an approximate baseline 
of the veteran's psychiatric 
condition prior to the onset of 
aggravation, should such aggravation 
be found.  

3.  After completion to the extent 
possible of the directed development, the 
RO must re-adjudicate the veteran's claim 
for service connection for a psychiatric 
disorder.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


